Citation Nr: 1427424	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition, to include as secondary to service-connected residuals of a right ankle fracture or service-connected chronic lumbosacral strain.  

2.  Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected residuals of a right ankle fracture or service-connected chronic lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2012, the Board remanded the issue on appeal for additional development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records dated through July 2012, which have been considered by the RO in the December 2012 supplemental statement of the case.

In December 2013, the Veteran submitted additional evidence in support of his appeal.  In a May 2014 statement, the Veteran submitted a signed waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded the issues on appeal in June 2012.  As part of that remand, the Board instructed the RO to request a supplemental opinion by the examiner who conducted the June 2010 VA examination to address whether the Veteran's bilateral knee condition or bilateral hip condition are secondary to his service-connected residuals of a right ankle fracture or his service-connected chronic lumbosacral strain.  The Board finds, however, that the supplemental opinions, provided by two separate VA examiners, did not comply with the remand instructions.

In July 2012, two supplemental opinions were provided by the two VA examiners (Physician's Assistant (PA) and Staff Physician (SP)) who conducted the June 2010 VA examination.  The PA's supplemental opinion provided both a positive and negative opinion as to whether the Veteran's bilateral knee and bilateral hip conditions are secondary to his service-connected residuals of a right ankle fracture.  The opinion also did not address whether his bilateral knee and bilateral hip conditions are secondary to his service-connected chronic lumbosacral strain.  In contrast, the SP provided an opinion on the Veteran's bilateral knee condition, as instructed in the Board remand, stating that "it is less likely than not that the Veteran's diagnosed knee conditions are proximately due to or the result of his service connected right ankle fracture or residuals or service connected lumbosacral strain." Although the SP noted that an opinion was requested regarding the etiology of the Veteran's bilateral hip condition, he did not provide a specific opinion addressing that bilateral hip condition.  Furthermore, neither the PA nor SP supplemental opinion addressed whether the Veteran's service-connected disabilities permanently aggravated his bilateral knee condition or bilateral hip condition beyond their natural progression.  

In addition, the Veteran contends that he had an altered gait as a result of his residuals of his right ankle fracture, which caused his bilateral knee and bilateral hip conditions. The SP opinion noted that the Veteran's left side of his body showed more significant, but minor, pathology than his right, which was where his service-connected pathology was located.  While this statement may be addressing the Veteran's contention, the Board finds that the SP opinion was not explicit.  

As the Board finds that the VA examiners' opinions did not substantially comply with the directives of the June 2012 remand, the appeal must be returned to the AOJ for completion of Board remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his bilateral knee and hip disabilities that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

2.  After the above development has been completed, the Board's June 2012 remand directives must be addressed as follows:

The AOJ should obtain an addendum opinion to the June 2010 VA examination for the Veteran's bilateral knee condition and bilateral hip condition by the same examiner or another examiner if he is not available.  The claims file and a copy of this remand should be made available for review in conjunction with the addendum.  

After a review of the record on appeal, the examiner is asked to respond to the following:

FOR BILATERAL KNEE CONDITION:

a.  Is it at least as likely as not that the Veteran's bilateral knee condition is proximately due to or caused by the Veteran's service-connected residuals of a right ankle fracture and/or service-connected chronic lumbosacral strain?

b.  Or is it least at likely as not that the Veteran's bilateral knee condition was permanently aggravated beyond its natural progression by the Veteran's service-connected residuals of a right ankle fracture and/or service-connected chronic lumbosacral strain?

FOR BILATERAL HIP CONDITION:

c.  Is it at least as likely as not that the Veteran's bilateral hip condition is proximately due to or caused by the Veteran's service-connected residuals of a right ankle fracture and/or service-connected chronic lumbosacral strain?

d.  Or is it least at likely as not that the Veteran's bilateral hip condition was permanently aggravated beyond its natural progression by the Veteran's service-connected residuals of a right ankle fracture and/or service-connected chronic lumbosacral strain?

In providing the requested opinions, the examiner is reminded that a complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered.  For instance, if it is determined that the diagnosed condition is age-related or due to outside activities, please specify exactly why this is the case.  Please give express discussion and consideration of the Veteran's claimed theory of entitlement, which is that altered gait mechanics from the right ankle disorder brought upon other orthopedic pathology over time. 

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


